DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1-2,4-6,8-12,14 and 16-20 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art on the record is  Abou Shousha et al. (US 10,468,142); Jones et al. (US 2018/0189728); Grimmer et al. (US 2018/0144820); Norris et al. (2015/0073943), Burger et al. (US 2017/0351830).  However, the prior art on the record fails to teach claims as amended.  
Please note newly cited references as indicated on PTO-892, specifically - Wilson et al. US 9,996,666 and Perlroth et al. US 20180121619, which discloses matching providers with patients and using machine learning techniques to identify optimal providers, but fails to disclose biological extraction from the user to establish a match.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.


Dependent claims are allowed at least by virtue of their dependencies from the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165